12/29/2014                                                                      TDCJ Offender Details


 m hiM^BUMAmsii^mMmiMm^m^                                                                               TDCJ Home   New Offender Search




   Offender Information Details
     Return to Search list




   SID Number:                                                            05674090

   TDCJ Number:                                                           01081284

   Name:                                                                  WALDRUP.DEWAYNE LEE

   Race:                                                                   B

   Gender:                                                                 M

   DOB:                                                                    1980-08-15

   Maximum Sentence Date:                                                 2019-03-22

   Current Facility:                                                       GIST

   Projected Release Date:                                                2015-05-02

   Parole Eligibility Date:                                                2012-03-12

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                             Will be determined when release date is
                                                                       scheduled.

   Scheduled Release                                                   Will be determined when release date is
   Location:                                                           scheduled.




       Parole Review Information

   Offense History:
   I Offense                                                       Sentence
http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=05674090                                                       1/2
12/29/2014                                                                      TDCJ Offender Details

         Date                        Offense                            Date           County Case No.           Sentence (YY-
                                                                                                                    Mftfl-DD)
                        POSS OFWPN-FIREARM BY
      2000-10-11                                                     2001-02-21        HARRIS           858092       5-00-00
                                       FELON

      2000-10-11            POSS OF C/S COCAINE                      2001-02-21        HARRIS           858078      10-00-00

      2001-07-17            POSS OF C/S CODEINE                      2002-01-10        HARRIS           882445      15-00-00

      2001-07-17            POSS OF C/S COCAINE                      2002-01-10        HARRIS           882444       5-00-00

      2012-10-22               FELON POSS WPN                        2014-01-21        HARRIS    136549901010        2-00-00




     Return to Search list.




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin0.tdcj.texas.qov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                   TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid= 05674090                                             2/2